NO. 12-12-00096-CV

                            IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BUSTER FITZGERALD,                               §      APPEAL FROM THE
APPELLANT

V.
                                                 §      COUNTY COURT AT LAW NO. 2
THE CADLE COMPANY, AS
ASSIGNEE OF TYLER NATIONAL
BANK,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       In six issues, Buster Fitzgerald challenges the trial court’s judgment granting The Cadle
Company’s motion for contempt and sanctions and finding Fitzgerald in contempt. We dismiss
for want of jurisdiction.


                                         BACKGROUND
       Cadle sent Fitzgerald a request for production of documents and a notice of postjudgment
deposition.   Fitzgerald did not respond, and Cadle filed a motion to compel.          Cadle sent
Fitzgerald a copy of the motion, the supporting brief, and notice of the hearing on the motion, but
again, Fitzgerald did not respond. After the hearing, which Fitzgerald did not attend, the trial
court granted Cadle’s motion to compel. The order granting the motion directed Fitzgerald to
produce all responsive documents and to appear for his deposition on the dates specified in the
order. Fitzgerald did not comply with the trial court’s order, and Cadle filed a motion for
contempt and sanctions.
       The trial court set a hearing on Cadle’s motion, and issued a show cause order and writ
directing Fitzgerald to appear at the hearing. However, Fitzgerald did not appear. Thereafter,
the trial court signed a judgment finding Fitzgerald in contempt for failing to attend the show
cause hearing and ordered a writ of attachment. Fitzgerald “turned himself in,” accompanied by
his attorney. Ultimately, the trial court set another hearing, Fitzgerald appeared, and the court
found him in contempt for violating its order compelling him to produce documents and appear
for his deposition. Fitzgerald posted a $25,000.00 surety bond to suspend the judgment of
contempt, and filed a notice of appeal.


                                              JURISDICTION
        The general rule, with a few mostly statutory exceptions, is that an appeal may be taken
only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A
final, appealable judgment is one that actually disposes of all claims and parties then before the
court. Id. But a contempt order involves a court’s enforcement of its own orders. Ex parte
Pryor, 800 S.W.2d 511, 512 (Tex. 1990). And a trial court can enforce its orders by contempt,
regardless of the status of the claims between the parties before it. In re Office of Attorney Gen.
of Tex., 215 S.W.3d 913, 915-16 (Tex. App.–Fort Worth 2007, orig. proceeding). In other
words, contempt proceedings are not concerned with disposing of all claims and parties before
the court, as are judgments. Id. Therefore, an order finding a party in contempt is not a final,
appealable judgment, and an appellate court has no jurisdiction to review a contempt order by
direct appeal. See Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985) (per curiam); In re
Office of Attorney Gen. of Tex., 215 S.W.3d at 914.
        Here, Fitzgerald attempts to appeal the trial court’s contempt judgment. However, the
judgment is not final and appealable, and we therefore do not have jurisdiction of the appeal.
See Lehmann, 39 S.W.3d at 195; Norman, 692 S.W.2d at 655. Accordingly, we dismiss
Fitzgerald’s appeal for lack of jurisdiction. All pending motions are overruled.


                                                           JAMES T. WORTHEN
                                                                Chief Justice



Opinion delivered March 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                (PUBLISH)



                                                      2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 12, 2014


                                        NO. 12-12-00096-CV


                       BUSTER FITZGERALD,
                               Appellant
                                  V.
       THE CADLE COMPANY, AS ASSIGNEE OF TYLER NATIONAL BANK,
                               Appellee


                           Appeal from the County Court at Law No 2
                          of Smith County, Texas (Tr.Ct.No. 28,156-A)


                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      James T. Worthen, Chief Justice.
                      Panel consisted of Worthen, C.J., Griffith, and J., Hoyle.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE COUNTY COURT AT LAW NO 2 OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 11
day of March, 2014 , the cause upon appeal to revise or reverse your judgment between

                             BUSTER FITZGERALD, Appellant

                       NO. 12-12-00096-CV; Trial Court No. 28,156-A

                                James T. Worthen, Chief Justice.

  THE CADLE COMPANY, AS ASSIGNEE OF TYLER NATIONAL BANK, Appellee

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this court is without jurisdiction of the appeal, and that the
appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed for want of jurisdiction; and that this decision be certified to
the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of March, 2014.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk